     Case 1:20-cv-00606-AWI-JLT Document 20 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEONARD A. SLAVEN,                                 No. 1:20-cv-00606-AWI-JLT (HC)
12                       Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS (Doc. No. 18)
13            v.
                                                         ORDER DENYING RESPONDENT’S
14                                                       MOTION TO DISMISS (Doc. No. 15)
      C. PFEIFFER, Warden,
15
                         Respondent.
16

17          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. On November 16, 2020, the magistrate judge

19   assigned to this case issued Findings and Recommendations denying Respondent’s motion to

20   dismiss and directing Petitioner to file an amended petition related only to his claim for

21   ineffective assistance of counsel and to demonstrate exhaustion, and that all other claims be

22   dismissed. Doc. No. 18. This Findings and Recommendations were served upon all parties and

23   contained notice that any objections were to be filed within twenty-one days from the date of

24   service of that order. Id. at 4. To date, no party has filed objections.

25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the Court has conducted a

26   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

27   the magistrate judge’s Findings and Recommendations are supported by the record and proper

28   analysis.
                                                        1
     Case 1:20-cv-00606-AWI-JLT Document 20 Filed 12/28/20 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.    The Findings and Recommendations that were issued on November 16, 2020

 3               (Doc. No. 18), are ADOPTED in full;

 4         2.    Respondent’s motion to dismiss (Doc. No. 15) is DENIED;

 5         3.    Within thirty days, Petitioner shall FILE an amended petition related only to his

 6               claim for ineffective assistance of counsel and demonstrate exhaustion; and

 7         4.    All of Petitioner’s claims except for his claim for ineffective assistance of counsel

 8               are DISMISSED.

 9
     IT IS SO ORDERED.
10

11   Dated: December 28, 2020
                                              SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
